DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 1/20/2021. Amendments to claims 1, 3, 9, 16, 21 and 22 have been entered.  Claims 14, 15, 27 and 28 are cancelled.  Claims 1-13 and 16-26 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 16-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 3 are directed to a system, i.e. machines performing the process, and claim 16 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to allocate trade orders, i.e. securities trading, which is a fundamental economic practice and commercial or legal interaction and thus grouped as certain methods of organizing human activity.  Receiving incoming trade order requests and matching the requested financial transaction with a suitable counterpart based on a time of receipt is a most well-known and well-understood concept in 
	The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, regarding claim 1 (claims 13 and 16 are similar), the limitations, “first logic stored in a non-transitory second memory and executable by a first processor coupled therewith, and also with the first memory, to cause the first processor to receive an incoming order for a transaction of a quantity of a financial instrument at an order price among a plurality of previously received but unsatisfied orders; second logic stored in the second memory and executable by the first processor to cause the first processor to automatically and iteratively access the data stored in the plurality of records and determine an elapse of time and based on the magnitude thereof, rearrange the records of the order book database into at least one non-overlapping subset thereof, each comprising at least one record, as a function of the time of receipt thereof compared to the magnitude of the elapse of time, the number of subsets of arranged records diminishing with each iteration as the elapse of time increases; and third logic stored in the second memory and executable by the first processor, the first processor configured to allocate the incoming order for a transaction counter thereto at the order price for a total quantity of the financial instrument that is less than the quantity of the incoming order, to cause the first processor, upon receipt of the incoming order, to search the order book database, as arranged at the time of receipt of the incoming order, to identify one or more suitable orders of the previously received but unsatisfied orders to which to automatically allocate the quantity of the2Application Serial No. 14/644,525LSK Ref. No. 004672-14003C-US incoming order to, wherein the quantity of the incoming order is first allocated to each subset of records which includes at least one of the identified suitable previously received but allocate the quantity allocated to each subset of records for further allocation among the identified suitable previously received but unsatisfied orders stored therein according to a second allocation algorithm different from the first allocation algorithm wherein the first allocation algorithm comprises using a first in first out ("FIFO") algorithm and the second allocation algorithm comprises using a pro rata algorithm.” recites allocating trade orders, i.e. securities trading, based on a receipt of time which is a fundamental business practice long prevalent in our system of commerce and trading.  
	Furthermore, the steps claimed recite a process that, under the broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction which can be performed through mental evaluation and judgment as claimed.  For instance, “receive an incoming order for a transaction of a quantity of a financial instrument at an order price”, “determine an elapse of time and based on the magnitude thereof, rearrange the records of the order book”, “allocate the incoming order for a transaction”, “identify one or more suitable orders” and “allocate the quantity of the2Application Serial No. 14/644,525LSK Ref. No. 004672-14003C-US incoming” can reasonably be characterized as mental processes but for the nominal recitation of a “database”, “memory” and a “processor”. That is, other than reciting a “database”, “memory” and a “processor” suitably programmed, there is nothing in the claim element which takes the claim out of the Certain Methods of Organizing Human Activity and Mental Processes grouping.  
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using a “database”, “memory” and a “processor” suitably programmed to perform the steps of receive, access, determine, rearrange, allocate, search, identify and allocate. The computing devices are recited at a high-level of generality (i.e., receive an incoming order”, “access the data” and “search the order book” are considered adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g). The recited steps are also considered generally linking the use of the exception to a particular technological environment or field of use, see MPEP 2106.05(h).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computing components suitably programmed, i.e. a processor, database and memory, to perform the abstract idea steps of receive, access, determine, rearrange, allocate, search, identify and allocate amounts to no more than mere instructions to apply the exception using generic computer components or merely using computers as tools to perform the abstract idea, see MPEP  2106.05(f), adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g) and generally linking the use of the exception to a particular technological environment or field of use, see MPEP 2106.05(h).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
receive an incoming order for a transaction of a quantity of a financial instrument at an order price among a plurality of previously received but unsatisfied orders; second logic stored in the second memory and executable by the first processor to cause the first processor to automatically and iteratively access the data stored in the plurality of records and determine an elapse of time and based on the magnitude thereof, rearrange the records of the order book database into at least one non-overlapping subset thereof, each comprising at least one record, as a function of the time of receipt thereof compared to the magnitude of the elapse of time, the number of subsets of arranged records diminishing with each iteration as the elapse of time increases; and third logic stored in the second memory and executable by the first processor, the first processor configured to allocate the incoming order for a transaction counter thereto at the order price for a total quantity of the financial instrument that is less than the quantity of the incoming order, to cause the first processor, upon receipt of the incoming order, to search the order book database, as arranged at the time of receipt of the incoming order, to identify one or more suitable orders of the previously received but unsatisfied orders to which to automatically allocate the quantity of the2Application Serial No. 14/644,525LSK Ref. No. 004672-14003C-US incoming order to, wherein the quantity of the incoming order is first allocated to each subset of records which includes at least one of the identified suitable previously received but unsatisfied orders according to a first allocation algorithm and subsequently thereto, allocate the quantity allocated to each subset of records for further allocation among the identified suitable previously received but unsatisfied orders stored therein according to a second allocation algorithm different from the first allocation algorithm wherein the first allocation algorithm comprises using a first in first out ("FIFO") algorithm and the second allocation algorithm comprises using a pro rata algorithm.” are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Allocating incoming trade orders to resting unsatisfied orders based on an iterative evaluation of time is a business method.  Furthermore, receiving, storing, accessing and searching information is not an inventive concept and akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. and OIP Techs., see MPEP 2106.05(d)(II). Furthermore, the algorithms claimed and applied to the generic computing elements merely leverage the computing functionality and automate the abstract idea akin to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp
Applicant has leveraged generic computing elements to perform the abstract idea of trading and allocating securities without significantly more.  Similar reasoning and rationale is used to reject the system of claim 3 and the method of claim 16.
Dependent claims 2, 4-13 and 17-26 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 USC 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2 merely recites determining an event that can be interpreted to be performed mentally but for the nominal recitation of the programmed processor, receive and store information which is a most basic extra-solution activity and computer function and finally forward information based on the event occurring which, again, can be performed mentally and is all merely refining the abstract idea.  Claims 4 and 17 merely recites that a quantity remains from the initial order request which is not a novel concept in trading securities.  Claims 5, 6, 7, 8, 9, 10, 12, 13, 18, 19, 20, 21, 22, 23, 24 and 26 merely define various manners to determine the time parameter applied to the abstract idea.  Claims 11 and 25 merely recite the arrangement of data into a subset of data based on parameters which is an abstract concept carried out by the generic computing elements.   
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to allocate trade orders, i.e. securities trading. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to allocate trade orders, i.e. securities trading) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. a 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments filed in the Remarks filed 1/20/2021 with respect to the 35 U.S.C. 101 rejection of claims 1-13 and 16-26 have been fully considered but they are not persuasive. 
Applicant argues, on page 14 of the Remarks, “Applicants submit that the claims are not abstract, but instead are directed to a novel improvement to a specific technology, i.e., time based iterative rearrangement/coalescing of data records stored in a database, which stores data indicative of previously received but unsatisfied orders, so as to coalesce those data records into a diminishing number of subsets against which incoming orders are allocated according to two different allocation algorithms, one used to allocate across suitable subsets and the second used to allocate among the records within each subset.”  On page 15 of the Remarks, Applicant argues under Step 2A, Prong 1, “The claims do not describe a fundamental economic practice. The claims are directed to a system/method for storing data and managing an order book database of an electronic trading system for determining incoming order allocation which improves upon the management of the processing of incoming transactions, thereby improving or facilitating operation of the electronic trading system to indirectly control14Application Serial No. 14/644,525LSK Ref. No. 004672-14003C-US incoming transactions. The 
	Applicant’s invention is directed to receiving trade order requests, matching said request to unsatisfied standing orders and then, using iterative time based algorithms, continue to match the incoming order to unfilled orders.  Time receipt based trade matching was well known prior to the advent of computers.  Applicant has invented a manner to improve this abstract idea of matching trade requests with resting unfilled orders through applying the steps, many of which can be performed mentally, on generic computing elements.  The specific steps that are directed to the abstract idea of trading securities are clearly pointed out in the 101 rejection above.  Managing intangible data through organizing said data though iterative calculation related to time in order to complete a trade, i.e. financial transaction, may be an improvement in the abstract idea, but the abstract idea is still abstract. The steps do not allow the generic computing elements to control the incoming trade orders at all, they merely allow the system to trade, i.e. 
	The recited steps do no integrate the abstract idea of allocate trade orders, i.e. securities trading, because, as stated in the October 2019 Update: Subject Matter Eligibility, “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.”  Applicant has invented a novel way to group incoming trade orders based on time to ultimately complete financial transactions by applying the time based algorithmic steps on a computer which is not a practical application of the judicial exception because the database, processor and memory do not impose any meaningful manner of practicing the abstract idea.  The question is: do the claim limitations, in combination, impose a meaningful limit on the judicial exception? The answer is no in the instant case because, the invention relies on a generic, commercially available, off-the-shelf, processors, databases and memory to apply the steps of the abstract idea to solve a business problem relating to allocating incoming trade requests to standing unfilled trade requests. There is nothing in the claims which recite improvements to the functioning of the computing elements or the technology leveraged to carry out the judicial exception, no application or use to effect a particular treatment or prophylaxis, no use of a particular machine, no transformation or reduction of a particular article to a different state or thing or application of the judicial exception in some meaningful way beyond generally linking the judicial exception to a particular technological environment, such that the claim is no more than a drafting effort designed to monopolize the exception. Any improvements realized by Applicant’s invention are solely in the abstract idea itself which does not make the claimed limitations patent eligible over 35 U.S.C. 101. It is clear that an improved 
	 Examiner does not agree that there is a parallel between the claims of the instant application and those of DDR Holdings. In DDR Holdings an improvement in web technology was used to address the problem of retaining web customers. DDR Holdings was solving a problem introduced by technology, such that it was a technological solution to a technological problem. Applicant’s invention is a solution to a business problem, i.e. trading securities, which is an abstract idea. The claims of the instant case employ a computer system comprising processors suitably programmed and databases for storing and arranging data to perform the claimed functions. In light of the Alice decision and the July 2019 PEG, the features such as “receive an incoming order for a transaction of a quantity of a financial instrument at an order price among a plurality of previously received but unsatisfied orders; second logic stored in the second memory and executable by the first processor to cause the first processor to automatically and iteratively access the data stored in the plurality of records and determine an elapse of time and based on the magnitude thereof, rearrange the records of the order book as a function of the time of receipt thereof compared to the magnitude of the elapse of time, the number of subsets of arranged records diminishing with each iteration as the elapse of time increases; and third logic stored in the second memory and executable by the first processor, the first processor configured to allocate the incoming order for a transaction counter thereto at the order price for a total quantity of the financial instrument that is less than the quantity of the incoming order, to cause the first processor, upon receipt of the incoming order, to search the order book database, as arranged at the time of receipt of the incoming order, to identify one or more suitable orders of the previously received but unsatisfied orders to which to automatically allocate the quantity of the2Application Serial No. 14/644,525LSK Ref. No. 004672-14003C-US incoming order to, wherein the quantity of the incoming order is first allocated to each subset of records which includes at least one of the identified suitable previously received but unsatisfied orders according to a first allocation algorithm and subsequently thereto, allocate the quantity allocated to each subset of records for further allocation among the identified suitable previously received but unsatisfied orders stored therein according to a second allocation algorithm different from the first allocation algorithm wherein the first allocation algorithm comprises using a first in first out ("FIFO") algorithm and the second allocation algorithm comprises using a pro rata algorithm.” are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. These features recited in the claim are only further refinements of the abstract idea which not change the fact that the claims are drawn to an abstract idea. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond implementing an abstract idea Alice the system was specifically programmed to perform the claimed functions as well.
In Finjan the claims employed a new kind of file that enabled a computer security system to do things that it could not do before. Specifically, the “behavior-based” virus scan approach
analyzed “a downloadable’s code and determine whether it performs potentially dangerous or unwanted operations—such as renaming or deleting files.” Thus providing protection against previously unknown viruses as well as “obfuscated code”. The security profile also enabled more flexible virus filtering. As such ‘“The fact that the security profile “identifies suspicious code” allows the system to accumulate and utilize newly available, behavior-based information about potential threats. The asserted claims are therefore directed to a non-abstract improvement in computer functionality, rather than the abstract idea of computer security writ large”’ However, Applicant’s claimed invention, although novel over the combination of prior art, is directed to an abstract idea and meant to solve a business problem such as improving allocating incoming trade requests to unsatisfied trade requests, i.e. completing a financial transaction. This is unlike Finjan in that Applicant’s claimed algorithms do not improve or allow the generic processor to function in any improved or new manner as the claims in Finjan did. Grouping/storing incoming orders based on a time function and then allocating/matching incoming orders to these subsets is a business solution applied by generic computing functionality.

There is nothing, for example, in the pending claims to suggest that the claimed various databases, memory, electronic trading system, and first and second processor suitably programmed are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in allocating trades, for which a computer is used as a tool in its ordinary capacity.
On pages 18-25 of the Remarks, and under Step 2B, Applicant argues that the claimed invention is patent eligible.  Specifically, on page 18, Applicant states, “Applicant submits that for step 2B as set forth in MPEP § 2106, the claims recite limitations that amount to significantly more than the judicial exception itself and that are not well-understood, routine, or conventional in the field.” and on page 25, “Applicants submit that, at least based on the lack of any valid rejection under 35 U.S.C. §§ 102 or 103, as described below, the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional.” Applicant also argues Step 2B with respect to the Berkheimer Memo.
The additional elements of using generic computer processors, databases and memory suitably programmed to perform the receive, access, determine, rearrange, allocate, search, identify and allocate steps amounts to no more than mere instructions to apply the exception using a generic computer component or using a computer as a tool, see MPEP 2106.05(f). Mere instructions to apply an exception using a generic computer component or using a computer as a tool cannot provide an inventive concept. Furthermore, as clearly analyzed in the above 
	The additional elements in the claims are a computing system comprising processors with memory suitably programmed and databases leveraged to execute the claimed steps. Applicant’s specification at paragraph [0008], Figure 4 discloses “a general computer system for use with the system of Figures 1-3.” Paragraph [00154], discloses “Referring to Figure 4, an illustrative embodiment of a general computer system 400 is shown. The computer system 400 can include a set of instructions that can be executed to cause the computer system 400 to perform any one or more of the methods or computer based functions disclosed herein. The computer system 400 may operate as a standalone device or may be connected, e.g., using a network, to other computer systems or peripheral devices. Any of the components or modules discussed above, such as the processors 202 and 302, may be a computer system 400 or a component in the computer system 400.” Also, see at least paragraphs [00155-00167]. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.
Berkheimer memo (Berkheimer memo, hereinafter).
	In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements).
2.    A citation to one or more of the court decisions discussed in MPEP §
2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).

	The fact that a generic computing system, such as described above and disclosed in the specification, can be suitably programmed to perform the claimed method without requiring any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely calls for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Furthermore, under MPEP 2106.05(d)(II) and as explained in the rejection above, the computer functionality leveraged is well-understood, routine and conventional. The elements of the instant process, when taken alone, each execute in 
	In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered a business solution, using computers, to a problem of allocating trade orders, i.e. securities trading. The alleged benefits that Applicants tout such as are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept).
 For these reasons and those stated in the rejection above, rejection of claims 1-13 and  16-26 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/13/2021